Exhibit 10.25

 

Moore Medical Corp. 2003 Corporate Bonus Plan

 

1. Purpose

 

This plan (the “Plan”) is designed to provide incentive compensation to select
employee groups [i.e. employees not participating in commission-based
compensation plans] of Moore Medical Corp. (the “Company”) for the successful
achievement of its financial objectives. This Plan supersedes and replaces the
Moore Medical Corp. 2002 Bonus Plan.

 

Its purposes are to:

 

  •   pay for performance.

 

  •   align organization behavior to achieve company goals.

 

  •   encourage over achievement.

 

2. Plan Year/Payout

 

The Plan is for the 2003 calendar year. The President with the approval of the
Compensation Committee of the Board of Directors has the right to terminate
and/or amend the Plan at any time.

 

If a Bonus Target is met, the payout will be made in the first quarter of 2004.

 

3. Eligibility

 

You are eligible to participate in the 2003 Bonus Plan if you are not in a job
or position with a commission-based compensation plan and you meet all of the
following criteria:

 

  •   were hired before October 1, 2003. If you are hired between January 1,
2003 and September 30, 2003, any potential bonus payout will be pro-rated and,

 

  •   have an overall rating of “Meets Objectives” or above in your most recent
2003 performance review. Any competency area rating of “Take Action” can
preclude an individual from participating in said bonus and,

 

  •   are actively employed with Moore Medical at our fiscal year end, December
27, 2003.

 

If you are an exempt employee who receives commissions, you are not eligible to
participate in the Plan.

 

4. Eligible Pay

 

Eligible pay is defined as a Participant’s base regular pay for 2003, excluding:
overtime, commissions, any Company 401(K) match contribution, auto allowance,
any compensation paid for a period (other than normal vacation) during which the
participant was not actively working full time, such as for a period of
disability or for severance, any bonus paid under this Plan or any other
agreement or bonus plan.

 

1



--------------------------------------------------------------------------------

 

5. Bonus Calculation Based On Net Sales and EBITDA

 

In order for the exempt employee’s bonus to be paid, the Company must achieve
specific Net Sales and Earnings Before Interest, Taxes, Depreciation and
Amortization milestones (EBITDA).

 

Net Sales is defined as:

 

Net Sales equals Gross Sales less all adjustments as defined by Generally
Accepted Accounting Principles.

 

EBITDA is defined as:

 

EBITDA is defined as Net Sales less Cost of Goods Sold less Fulfillment Expenses
less Sales and Marketing Expenses equals Business Unit Contribution. Business
Unit Contribution less General & Administrative Expenses equals Earnings Before
Interest, Taxes, Depreciation and Amortization.

 

6. Non-Exempt Employees – Holiday Bonus Plan

 

Non-exempt employees whose most current performance rating is “Meets Objectives”
or better are eligible to receive a Holiday Bonus to be paid out in early
December 2003. The intent of the Holiday Bonus is to ensure that non-exempt
employees who are contributing have their accomplishments recognized and
rewarded since they are critical to the success of the entire organization.
Bonus payout is contingent on the Company’s achievement of a minimum EBITDA. Net
Sales is not used as a factor for this non-exempt Holiday Bonus Plan. Bonus will
be paid as a ‘net’ cash payment.

 

7. Bonus Percentages for Exempt Employees

 

The percentage of your base regular pay that is used in calculating the Bonus
payout is based on your position in the company on 12/31/2003. A change in
position during the year may require pro-ration of the bonus calculation.

 

Position

--------------------------------------------------------------------------------

    

Bonus Payouts

--------------------------------------------------------------------------------

Director

    

15%

Senior Manager

    

15%

Manager/Assistant Manager

    

10%

Project Leader, Supervisor, Sr. Project Specialist, Team Leader/Group

Leader

    

7.5%

All other exempt employees

    

  5%

 

2



--------------------------------------------------------------------------------

 

8. Exempt Employee Bonus Category

 

Since certain groups of employees have a greater ability to impact either Net
Sales or EBITDA, different milestones will drive bonus attainment based on an
employee’s function/position held. For the purpose of this Plan,
non-commissioned exempt employees will fall into one of two categories, which
are defined below. Both financial thresholds must be met in order for a bonus to
be paid out.

 

8a. Market Specific Exempt Employees

Market Managers/Senior Managers/Directors

Dedicated Market Specific Support

•     Sales Support Admin

  

Market Specialists

•     Bids & Quotes

  

National Accounts Coordinators

8b. Non-Market Specific Exempt Employees

Human Resources

  

Information Technology

Purchasing/Supply Chain

  

Customer Relations Management/Customer Support Management

Accounting/Finance

  

Creative Media

 

9. Impact of Incentive Compensation based on specific Management By Objectives
(MBO)s

 

Every employee has performance objectives sometimes called MBO’s. Some positions
in particular (i.e. Market Managers, Sales Managers and National Account
Managers) have MBO’s (such as Customer Retention) that are used to determine
Incentive Compensation.

 

If the Plan meets a bonus payout threshold, eligible employees who participate
in MBO Incentive Plans will be eligible to receive the difference between what
they receive as MBO Incentive compensation and their target Plan payout only. In
other words, the sum total of MBO Incentives earned will be deducted from the
target bonus payout of the Plan.

 

NOTE: Any competency area rating of “Take Action” can preclude an individual
from participating in said bonus.

 

10. President and Vice President Team Bonus Plan

 

If you are the President & CEO, an Executive Vice President, Senior Vice
President or Vice President, the granting of stock options will represent the
bonus payout. Both Net Sales and EBITDA thresholds must be met in order for a
bonus to be paid out.

 

3